Case 4:21-cr-20087-MFL-Cl ECF No. 1, PagelD.1 Filed 02/03/21 ‘Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case: 4:21-cr-20087

UNITED STATES OF AMERICA, Assigned To : Leitman, Matthew F.
Referral Judge: Ivy, Curtis, Jr
Assign. Date : 2/3/2021

Plaintiff, Description: SEALED MATTER (TT)
Vv.
RASHIMEIR C. STANLEY, Violation(s): .

18 U.S.C. § 922(g)(1)
Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

COUNT ONE
FELON IN POSSESSION OF A FIREARM
18 U.S.C. § 922(¢)(1)
On or about January 29, 2021, in the Eastern District of Michigan,
_ RASHIMEIR C. STANLEY, knowing he had been previously convicted of an
offense punishable by a term of imprisonment exceeding one year, knowingly

possessed, in and affecting commerce, a firearm, that is, a Ruger, Model SR9C, 9mm

caliber, semi-automatic pistol, in violation of Title 18, United States Code, Section

922(g)(1).

S

 
Case 4:21-cr-20087-MFL-CI ECF No.1, PagelD.2 Filed 02/03/21 Page 2 of 3

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d)(1)

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d)(1).

Upon conviction of an offense charged in Count One of this Indictment,
RASHIMEIR C. STANLEY shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d)(1), any firearm or ammunition involved in said
offenses including but not limited to a Ruger, Model SR9C, 9mm caliber, semi-

automatic pistol, serial number 33330318.

THIS IS A TRUE BILL.
s/GRAND JURY FOREPERSON
Dated: 2-3-2021

SAIMA S. MOHSIN
Acting United States Attorney

s/ANTHONY P. VANCE
Assistant United States Attorney
Chief-Branch Offices

600 Church Street
Flint, Michigan 48502-1280
Phone: (810) 766-5177

anthony.vance(@usdoj.gov
P61148

 

 
Case 4:21-cr-20087-MFL-CI ECF No. 1, PagelD.3 Filed 02/03/21 Page 3 of 3

 

United States District Court Criminal Case Co ‘Case: 4:21-cr-20087

Eastern District of Michigan Assigned To : Leitman, Matthew F.
Referral Judge: Ivy, Curtis, Jr

| NOTE: It is the responsibility of the Assistant U.S. Attorney signing this formto con Assign. Date : 2/3/2021

Description: SEALED MATTER (TT)

 

 

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

Ll ves LINo AUSA’s Initials:

 

Case Title: USA v. RASHIMEIR C. STANLEY

 

County where offense occurred : Genesee

Check One: _— [X]Felony [JMisdemeanor LIPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: ; Judge:

 

 

[_|Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

February 3, 2021 s/ANTHONY P. VANCE
Date

 

ANTHONY P. VANCE, AUSA

600 Church St, Ste. 210, Flint, Ml 48502
Phone: (810)766-5177

Fax: (810) 766-5427

E-Mail address: anthony.vance@usdoj.gov
Attorney Bar #: P61148

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

|
1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
even though one of them may have already been terminated.

5/16

 
